Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation in response to the mobile merchant first velocity in comparison to the mobile computing device first velocity being below a first threshold and the mobile merchant second velocity in comparison to the mobile computing device second velocity being below a second threshold; and charging the user the determined price, but does not state what happens “in response to” these limitations. The claim just stops there and goes into the next limitation. For purposes of examination, Examiner interprets that the limitation of charging the user the determined price, occurs from the “in response to” limitation(s). 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without significantly more.  
Claims 1-11 recite a method (i.e. process), and claims 12-20 recite a system (i.e. machine). Therefore claims 1-20 fall within one of the four statutory categories of invention. 
Independent claims 1 and 12 recite the limitations of determining a first location comprising storing first location data representing a first site  registered to the user;  determining a second location comprising storing second location data representing a second site; determining a price for traveling from the first location to the second location; and charging an account of the user. The claims are directed to allowing users to pay for transport automatically via contactless payment. The claims correspond to mental processes (observation, evaluation, judgment, and opinion); observation and evaluation of the user’s location are present in the claims. Further, the claims also correspond to certain methods of organizing human activity (i.e. commercial interactions); the claims include determining payment for a transport service. Therefore, the claims recite an abstract idea.
The judicial exception is not integrated into a practical application because the claim recites the additional elements of a mobile computing device registered to the user, a communication system operating a geo-fenced area, at least one processor (claim 12), and memory (claim 12). The additional elements are computer components determining whether wireless communication with a mobile computing device registered to the user has communicated with a communication system operating a geo-fenced area in the mobile merchant; in response to determining that wireless communication with the mobile computing device registered to the user has communicated with the communication system operating the geo-fenced area in the mobile merchant, communicating with the communication system operating the geo-fenced area in the mobile merchant; determining whether communication between the mobile computing device registered to the user and the communication system operating the geo-fenced area has stopped; in response to determining that communication between the mobile computing device registered to the user and the communication system operating the geo-fenced area has stopped, where wireless communication with the mobile computing device registered to the user and the communication system operating the geo-fenced area in the mobile merchant has ended. See Gravelle (2019/0019362) ¶0042 disclosing geo-fence applications are well known in the art and provide a function to allow a specific area to be defined such that an alert is generated with the geo-zone area is entered or exited. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements to perform the above mentioned steps amounts to no more than mere instructions to apply the exception using a generic computer. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Further, the additional elements amount to well-understood, routine and conventional activity (See Gravelle (2019/0019362) ¶0042 disclosing geo-fence applications are well known in the art and provide a function to allow a specific area to be defined such that an alert is generated with the geo-zone area is entered or exited). Thus, when viewed as an ordered combination, nothing in the claims add significantly more (i.e. an inventive concept) to the abstract idea. The claim is not patent eligible.
Dependent claims 2-11 and 13-20 recite additional limitations and elements that are further directed to the abstract idea analyzed above. Therefore, dependent claims 2-11 and 13-20 are also rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brock (US 10,332,162).

Claim 1: Brock discloses a method of providing payment to a mobile merchant from a user comprising: 
determining whether wireless communication with a mobile computing device registered to the user has communicated with a communication system operating a geo-fenced area in the mobile merchant; (Brock Col. 3, Ln. 31-34 disclosing the user being on board the bus and is in possession of a wireless beacon that emits a signal; the receiver device (on the transportation vehicle Col. 2, Ln. 46-47) receives the signal; and determines whether or not the user is on board the bus; Col. 2, Ln. 16-28 disclosing the wireless beacon refers to a personal user device…the wireless beacon can communicate a user identifier (registered to user) and may be a mobile phone, wristwatch, etc. )
in response to determining that wireless communication with the mobile computing device registered to the user has communicated with the communication ride information includes location information such as transit stations, transit zone, etc.; Col. 5, Ln. 64-65 disclosing the receiver determining the user boarded at Central Street (first location))
determining whether communication between the mobile computing device registered to the user and the communication system operating the geo-fenced area has stopped; (Brock Col. 6, Ln. 10-18 disclosing the receiver determining the user is no longer on the train…the signal emitted fades after the train moves and the receiver determine that the user is no longer on the train; Col. 5, Ln. 16-27 also disclosing the receiver checking for when the measured signal strength of a user drops when the train is moving and determine the user is no longer on the train)
in response to determining that communication between the mobile computing device registered to the user and the communication system operating the geo-fenced area has stopped, determining a second location comprising storing second location data representing a second site where wireless communication with the mobile computing device registered to the user and the communication system operating the user exits the bus the signals emitted by the wireless beacon wanes at the receiver device, and the receiver can determine the user has exited the bus; Col. 6, Ln. 10-18 disclosing the receiver determining the user is no longer on the train…the signal emitted fades after the train moves and the receiver determine that the user is no longer on the train; Col. 5, Ln. 65-66 disclosing determining the user exited at King Street (second location); Col. 5, Ln. 28-41 disclosing the ride information includes location information such as transit stations, transit zone, etc.)
determining a price for traveling from the first location to the second location; and charging an account of the user. (Brock Col. 7, Ln. 43-47 disclosing the system determines a fare based on the location information; Col. 8, Ln. 4-11 disclosing the system conducts a payment transaction on the user account based on the determined fare)

Claim 2 : Brock discloses  method of claim 1. Brock further discloses a method comprising determining a first time wherein the first time comprises when the wireless communication begins between the mobile computing device registered to the user and the communication system operating the geo-fenced area on the mobile merchant; and  253508US01 /090426-31051 determining a second time wherein the second time comprises when wireless communication ends between the mobile computing device registered to the user and the communication system operating the geo-fenced area. (Brock Col. 4, Ln. 47-52 disclosing the receiver determining that the user is on board the train (location); the receiver determines the times that each ride occurred and times the user arrived and departed each location; see also Col. 4, Ln. 5-7 (time user on board); Col. 5, Ln. 53-56 disclosing the times the user was on the train (10:30, 10:34, 10:38))

Claim 3: Brock discloses  method of claim 3. The method of claim 2, further comprising wherein determining the first location further comprises determining a site of the mobile computing device or the mobile merchant at the first time. (Brock Col. 4, Ln. 47-52 disclosing the receiver determining that the user is on board the train (location); the receiver determines the ride info for the user…including location information about locations where the user was determined to be present on the train; Col. 6, Ln. 47-50 discloses the receiver sending stored ride information after being connected to a particular Wi-Fi or network; Col. 6, Ln. 53-57 disclosing receiver can store ride information and user identifiers; Col. 5, Ln. 28-41 disclosing the ride information includes location information such as transit stations, transit zone, etc.; Col. 5, Ln. 64-65 disclosing the receiver determining the user boarded at Central Street; Col. 1, Ln. 45-52 disclosing determining the user’s transit activity include ride information that includes origins/destinations and location, and times that each ride occurred and times the user arrived and departed each location; Col. 5, Ln. 53-56 disclosing the times the user was on the train (10:30, 10:34, 10:38))

Claim 4: Brock discloses method of claim 4. The method of claim 2, further comprising wherein determining the second location further comprises determining a site of the mobile computing device or the mobile merchant at the second time. (Brock Col. 3, Ln. 55-59 disclosing when the user exits the bus the signals emitted by the wireless beacon wanes at the receiver device, and the receiver can determine the user has exited the bus; Col. 6, Ln. 10-18 disclosing the receiver determining the user is no longer on the train…the signal emitted fades after the train moves and the receiver determine that the user is no longer on the train; Col. 5, Ln. 65-66 disclosing determining the user exited at King Street (second location); Col. 6, Ln. 53-57 disclosing receiver can store ride information and user identifiers; Col. 5, Ln. 28-41 disclosing the ride information includes location information such as transit stations, transit zone, etc.)

Claim 6: Brock discloses  method of claim 6. The method of claim 1, further comprising communicating a receipt to the user when the account has been charged the determined price. (Brock Col. 8, Ln. 26-28 disclosing after processing the purchase transaction, the system may provide an electronic receipt to the user)

Claim 8: Brock discloses  method of claim 8. The method of claim 1, wherein the account is a payment account separate from the mobile merchant. (Brock  Col. 8, Ln. 4-5 disclosing the system conducting a payment transaction on the user account for an amount based on the 

Claim 11: Brock discloses  method of claim 11. The method of claim 2, further comprising: determining a third location wherein the third location comprises a determined third site of the mobile merchant at the first time; determining a fourth location wherein the fourth location comprises a determined fourth site of the mobile merchant at the second time; (Brock Col. 5, Ln. 53-67 disclosing the times according to the train schedule that associates the times with locations (e.g. Central Street at 10:30, (first time and location), and 10:38 at King Street (second time and location)); and Col. 5, Ln. 28-41 disclosing the ride information includes location information such as transit stations, transit zone, etc.; the receiver determines its own location via GPS)
comparing the second location to the fourth location; in response to the second location not being substantially similar to the fourth location, not charging the user; and in response to the second location being substantially similar to the fourth location, charging the user. (Brock Col. 3, Ln. 55-59 disclosing when the user exits the bus the signals emitted by the wireless beacon wanes at the receiver device, and the receiver can determine the user has exited the bus; Col. 6, Ln. 10-18 disclosing the receiver determining the user is no longer on the train…the signal emitted fades after the train moves and the receiver determine that the user is no longer on the train; Col. 5, Ln. 65-66 disclosing determining the user exited at King Street (second location/fourth location); Col. 6, Ln. 25-33 disclosing the receiver provides ride info to the payment system that includes locations to which the transport vehicle traveled while the user was determined to be on the train and communicate with a payment service system; Col. 8, Ln. 4-11 disclosing the system conducts a payment transaction on the user account based on the determined fare)

Claim 19: Brock discloses system of claim 19. The computer system of claim 18, wherein monetary value is transferred from the payment account to the mobile merchant. (Brock Col. 8, Ln. 4-11 disclosing the system conducts a payment transaction on the user account based on the determined fare)

Claim 12--
Claim 12 is directed to a system. Claim 12 recites limitations that are parallel in nature as those addressed above for claim 1, which are directed towards a method. Claim 12 is therefore rejected for the same reasons as set forth above for claims1. Furthermore, claim 1 recites: 
A computer system comprising at least one processor and at least one memory, wherein the processor is physically configured according to computer executable instructions for: (Col. 11, Ln. 65-67; Col. 10, Ln. 53-64)

Claim 13 is directed to a system. Claim 13 recites limitations that are parallel in nature as those addressed above for claim 2, which is directed towards a method. Claim 13 is therefore rejected for the same reasons as set forth above for claim 2.

Claim 14 is directed to a system. Claim 14 recites limitations that are parallel in nature as those addressed above for claim 3, which is directed towards a method. Claim 14 is therefore rejected for the same reasons as set forth above for claim 3.

Claim 15 is directed to a system. Claim 15 recites limitations that are parallel in nature as those addressed above for claim 4, which is directed towards a method. Claim 15 is therefore rejected for the same reasons as set forth above for claim 4.

Claim 16 is directed to a system. Claim 16 recites limitations that are parallel in nature as those addressed above for claim 6, which is directed towards a method. Claim 16 is therefore rejected for the same reasons as set forth above for claim 6.

Claim 18 is directed to a system. Claim 18 recites limitations that are parallel in nature as those addressed above for claim 8, which is directed towards a method. Claim 18 is therefore rejected for the same reasons as set forth above for claim 8.

Claim 20 is directed to a system. Claim 20 recites limitations that are parallel in nature as those addressed above for claim 11, which is directed towards a method. Claim 20 is therefore rejected for the same reasons as set forth above for claim 11.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brock (US 10,332,162) in view of Faaborg (2014/0343850).

Claim 5: The method of claim 2, further comprising: 

determining a mobile merchant first velocity of the mobile merchant at the first time; determining a mobile computing device first velocity at the first time; determining a mobile merchant second velocity of the mobile merchant at the second time; determining a mobile computing device second velocity at the second time; comparing the mobile merchant first velocity to the mobile computing device first velocity; comparing the mobile merchant second velocity to the mobile computing device second velocity; in response to the mobile merchant first velocity in comparison to the mobile computing device first velocity being below a first threshold and the mobile merchant second velocity in comparison to the mobile computing device second velocity being below a second threshold;  (Faaborg ¶0060-¶0062 disclosing a user associated with a mobile computing device is using a transportation service at a first point in time after  the speed of the device does not exceed a speed (below a threshold) indicating the user is traveling by foot again (¶0067) and the location is not within a threshold distance of the transport vehicle)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brock to include determining a mobile merchant first velocity of the mobile merchant at the first time; determining a mobile computing device first velocity at the first time; determining a mobile merchant second velocity of the mobile merchant at the second time; determining a mobile computing device second velocity at the second time; comparing the mobile merchant first velocity to the mobile computing device first velocity; comparing the mobile merchant second velocity to the mobile computing device second velocity; in response to the mobile merchant first velocity in comparison to the mobile 

Brock, as modified above, discloses the following limitation 
and charging the user the determined price. (Brock Col. 7, Ln. 43-47 disclosing the system determines a fare based on the location information; Col. 8, Ln. 4-11 disclosing the system conducts a payment transaction on the user account based on the determined fare)

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brock (US 10,332,162) in view of Dicker (2017/0352125).

Claim 9: The method of claim 2, 
Brock discloses that the price is determined based on the location information, and although there are times that correspond with the location disclosed in Brock, the reference does not explicitly disclose that the price is determined based on the first time and the second time. Dicker discloses this limitation:
wherein the price is determined based on the first time and the second time. (Dicker ¶0014 disclosing surge pricing data for (time) windows in specified areas of the given region are based on driver supply v user demand; ¶0072 disclosing the system receiving inputs such as a start time and calculate a price based on historical pricing data for the region; ¶0063 disclosing the ETA includes an arrival time to the destination, and an arrival times for pickup and overall trip time to a destination (¶0062))
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brock to include the price is determined based on the first time and the second time as taught by Dicker. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brock in order to determine an upfront price for a scheduled transport request for a requesting user (¶0014 of Dicker).

Claim 10: The method of claim 9, 
Brock discloses that the price is determined based on the location information, and although there are times that correspond with the location disclosed in Brock, the reference does not explicitly disclose the price is further determined based on a level of demand during a time period between the first time and the second time. Dicker discloses this limitation:
where the price is further determined based on a level of demand during a time period between the first time and the second time. (Dicker ¶0014 disclosing surge pricing data for (time) windows in specified areas of the given region are based on driver supply v user demand; ¶0072 disclosing the system receiving inputs such as a start time 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brock to include that the price is further determined based on a level of demand during a time period between the first time and the second time as taught by Dicker. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brock in order to filter the pricing data logs in order to accurately predict an upfront price (¶0048 of Dicker).

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brock (US 10,332,162) in view of Ranganathan (2012/0209773).

Claim 7: The method of claim 1, 
Brock discloses using a device of the user in order to conduct a payment transaction for transportation service, but does not explicitly disclose alerting an authority when the user does not have the mobile computing device and has entered the geo-fenced area, traveled with the mobile merchant and has left the geo-fenced area. Ranganathan discloses this limitation:
further comprising alerting an authority when the user does not have the mobile computing device and has entered the geo-fenced area, traveled with the mobile merchant and has left the geo-fenced area. (Ranganathan ¶0020-¶0023 discloses a transaction request and comparing the device of the user and the location of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Brock to include alerting an authority when the user does not have the mobile computing device and has entered the geo-fenced area, traveled with the mobile merchant and has left the geo-fenced area as taught by Ranganathan. One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to modify Brock in order to notify an authority in the likelihood of fraud (¶0007 of Ranganathan).

Claim 17 is directed to a system. Claim 17 recites limitations that are parallel in nature as those addressed above for claim 7, which is directed towards a method. Claim 17 is therefore rejected for the same reasons as set forth above for claim 7.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIONE N SIMPSON whose telephone number is (571)272-5513. The examiner can normally be reached M-F; 7:30 a.m.-4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DIONE N. SIMPSON
Examiner
Art Unit 3628



/D.N.S./Examiner, Art Unit 3628                                                                                                                                                                                                        
/RESHA DESAI/Supervisory Patent Examiner, Art Unit 3628